Citation Nr: 1646449	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  15-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen service connection for nerve damage due to electrical shock.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Coast Guard from May 1979 to January 1983.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of service connection for nerve damage due to electrical shock is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2011, the RO denied service connection for severe electrical burns and possible nerve damage due to shock on the bases that no cardiac or other physical abnormality was demonstrated as a result of the electric shock sustained during service, and there was no evidence of a permanent residual or chronic disability related to the in-service electrical shock.

2.  Evidence received since the May 2011 rating decision relates to previously unestablished fact of a current residual related to the in-service electrical shock.  



CONCLUSIONS OF LAW

1.  The May 2011 rating decision denying service connection for electrical burns and possible nerve damage due to shock became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for nerve damage due to electrical shock.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the issue of service connection for nerve damage due to electrical shock will be reopened due to the submission of new and material evidence and will be remanded for additional development; therefore, discussion of whether VA has satisfied the duties to notify and assist for that issue is not necessary at this time.    

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Analysis of Reopening Service Connection for Nerve Damage Due to Electric Shock

In the May 2011 rating decision, the RO denied service connection for severe electrical burns and possible nerve damage due to shock on the bases that no cardiac or other physical abnormality was demonstrated as a result of the electric shock sustained during service, and there was no evidence of a permanent residual or chronic disability related to the in-service electrical shock.  In May 2011, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the May 2011 rating decision within one year of that notice, and no new and material evidence was received within one year of that notice, the May 2011 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the May 2011 rating decision, the Board finds that it qualifies as new and material evidence, and is sufficient to reopen service connection for nerve damage due to electrical shock.  An April 2013 VA neurology consultation note reads that the Veteran has chronic neuropathic pain for multiple reasons, but largely due to the in-service electrocution in 1982.  Also, a June 2016 VA neurology note includes an assessment of chronic pain since 1983 due to electrocution.  The April 2013 and June 2016 VA neurology consultation notes are new to the record, address the ground of the prior denial, are presumed credible for the limited purpose of reopening the claim, and raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for nerve damage due to electrical shock.  See 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for nerve damage due to electrical shock is granted.


REMAND

The reopened issue of service connection for nerve damage due to electrical shock is remanded to obtain records from the Social Security Administration (SSA).  At the August 2016 Board hearing, the Veteran testified that he received Social Security disability benefits due to residuals of the in-service electrical injury.  An attempt to obtain records from SSA has not yet been made.  For this reason, a remand to obtain relevant records from the SSA is warranted.
 
Accordingly, the reopened issue of service connection for nerve damage due to electrical shock is REMANDED for the following actions:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  

Any negative responses should be properly documented in the record, and the procedures outlined in 
38 C.F.R. § 3.159(e) should be followed.

2.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


